Shientag, J.
(concurring in results). I concur in the result on the ground that the verdict of the jury, which implicitly found a causal relation between the accident and the breast cancer, was against the weight of the evidence. I am not prepared, at this time, to formulate the requirements which must be satisfied before a connection can be considered to have been established between a trauma and a cancerous growth such as is here complained of.
Does, Cohn and Bebgan, JJ., concur with Peck, P. J.; Shientag, J., concurs in result, in opinion.
Judgment unanimously reversed and a new trial ordered in accordance with the opinion herein, with costs to appellants. Settle order on notice.